REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner has reviewed close prior art below and has explained why the instantly claimed invention is not anticipated or obvious over the cited prior art.
Vardiman Reference: As close prior art, the examiner cites Vardiman (US 2010/0298908 A1), which was cited in the previous office action on 14 March 2022. Vardiman is drawn to an electrode for insertion into the brain, as of Vardiman, title and abstract. This electrode is useful for deep brain stimulation, as of Vardiman, title and abstract. As such, the skilled artisan would have inserted the electrode of Vardiman into the brain.
Vardiman teaches the following in figure 12, reproduced below.

    PNG
    media_image1.png
    408
    641
    media_image1.png
    Greyscale

The above-reproduced figure appears to include two electrodes. However, nothing in Vardiman indicates that the purpose of pulsing the electrodes is to regenerate a conjugate containing free 1,2-dithiolane groups, as required by instant claim 9. Furthermore, nothing in the prior art indicates that pulsing the second electrode would have inherently regenerated the conjugate in the first electrode. Inherency must be based upon what is necessarily present in the prior art, and not what would have resulted due to optimization of conditions. See MPEP 2112(IV).
Vardiman also does not teach reducing neurodegeneration, as required by the instant claims.
Ding Reference: As additional prior art, the examiner cites Ding et al. (US 2007/0198080 A1), which was cited in the prior office action on 14 March 2022. Ding et al. (hereafter referred to as Ding) is drawn to a coating of a medical device with an antioxidant, as of Ding, title and abstract. Said medical device may be various devices such as stents, pacemakers, and electrodes, as of Ding, paragraph 0043. Said coating includes a polymer and an antioxidant, as of Ding, paragraph 0008. Said antioxidant may be a super-oxide dismutase mimetic (abbreviated SODm), as of Ding, paragraph 0010, which can be conjugated to the polymer, as of Ding, paragraph 0029 (also see Ding, paragraph 0022, which teaches that the SODm can be attached to the polymer). Ding teaches other antioxidants, as of paragraph 0020. The method of coating of Ding would appear to result in the device being anti-inflammatory, as of Ding, paragraph 0036; as such, the method of Ding is understood to result in reducing inflammation around a medical device as compared to an uncoated device.
Ding differs from the instantly claimed invention because Ding does not teach 1,2-dithiolane groups. Ding also does not teach multiple electrodes as well as a method step of sending an electrical signal to regenerate the conjugate. Ding also does not teach placement of the electrode in the brain, and the medical devices taught by Ding, paragraph 0043, do not appear to include those that would ordinarily be implanted in the brain during normal operation. 
Deficiencies of a Combination of Vardiman and Ding: With regard to a potential combination over Vardiman and Ding, the examiner notes the following. The purpose of the second electrode, as required by instant claim 9, is to enable redox chemistry, as disclosed by the instant specification on page 2, paragraphs 0010-0013. The prior art would not have provided motivation for the skilled artisan to have included a second electrode with the intention of enabling redox chemistry. Ding teaches an antioxidant coating; however, the purpose of the antioxidant coating of Ding appears to be to scavenge oxygen, as of Ding, paragraph 0018. The term “oxygen” in this case refers to O2 or oxidation-causing oxygen species (e.g. peroxides and/or superoxides) and is an undesirable species; therefore, the coating of Ding is intended to neutralize the undesirable oxygen species found in the environment. 
As such, based upon the teachings of Ding, the skilled artisan would not have had been motivated to have used the second electrode to have enabled redox chemistry. This is because redox chemistry is already enabled due to the presence of undesirable reactive oxygen or otherwise oxidation-causing species, and the purpose of the coating in Ding is to disable this species. As such, the skilled artisan would not have been motivated to have used the second electrode to have enabled redox chemistry when the intention of the antioxidant coating in Ding is to have disabled undesirable redox chemistry.
 Claim 8 and Kato Reference: Claim 8 recites a conjugate with the following chemical structure.

    PNG
    media_image2.png
    381
    192
    media_image2.png
    Greyscale

As prior art relevant to claim 8, the examiner cites Kato et al. (US Patent 5,368,931), which was previously cited in the reasons for allowance of parent case 15/807,979. Kato is drawn to a lithographic printing plate and a method of using said lithographic printing plate. Kato teaches a compound with the following structures as of Kato, column 30, various structures reproduced below.

    PNG
    media_image3.png
    184
    418
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    204
    423
    media_image4.png
    Greyscale

This chemical structure of Kato appears to be similar to what is recited by instant claim 8. Nevertheless, Kato is drawn to a lithographic printing plate, and as such is unrelated to the claimed method of inserting an electrode into a patient. There would have been no motivation for the skilled artisan to have used the composition of Kato in a method of either reducing inflammation around an implanted device or reducing neurodegeneration around an electrode in a patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 26 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of
US Patent 10,842,917; and
US Patent 10,485,901
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612